Detailed Office Action
Applicant's amendments and argument of 9/13/2021 has been entered and fully considered. Claims 1 and 21 have been amended. Claims 15-20 are withdrawn from examination. Claims 1-21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 21 has overcome the 35 USC 112(b) rejection previously set forth in the non-final office action 4/12/2021. This rejection is withdrawn.
Applicant’s argument the Examiner has improperly combined two embodiments of the primary art of RAEYMAEKERS (US-2012/0034396), hereinafter RAEYMAEKERS, have been fully considered and found not to be persuasive (see arguments of 9/13/2021, pages 10-12).
The Examiner notes that paragraph [0020] of RAEYMAEKERS does not specifically state that the described invention is another embodiment and different than the embodiment described in paragraph [0019].
Furthermore, the Examiner relied on teaching in paragraph [0020] of RAEYMAEKERS in the non-final office action of 4/12/2021 to illustrate that RAEYMAEKERS discloses a piezoelectric substrate. The Examiner then relied on paragraph [0019] of RAEYMAEKERS to illustrate that RAEYMAEKERS teaches that the additional plate or holographic plate can be installed on a piezoelectric substrate {[0019] note the deposited and plate-like SAW on a piezoelectric substrate; SAW is 
In the same paragraph {[0019]} and as stated by the Applicant in the argument of 9/13/2021, the Lithium Niobate material that is part of the bottom portion of the vessel of RAEYMAEKERS is considered to be a piezoelectric substrate as also stated by RAEYMAEKERS {[0019]}. 
Instant specification also discloses the same structure. It describes the acoustic source device 20 that comprises of an acoustic source 21 and a transmission hologram 22; the acoustic source 21 is a piezoelectric substrate and the transmission hologram 22 is a planar plate {instant specification page 21, lines 9-19}.
Let’s now focus on only paragraph [0019] of RAEYMAEKERS and not paragraph [0020] that as alleged by the Applicant is a different embodiment, which the Examiner disagrees. 
By focusing on [0019], we can then be assured that we are only focusing on one embodiment of RAEYMAEKERS. The piezoelectric substrate is clearly identified as the bottom portion of the vessel and the planar plate deposited on is clearly identified as SAW {[0019]}. Therefore, RAEYMAEKERS discloses all two elements of the amended limitation in claim 1. The Examiner had used this paragraph in the rejection presented in the non-final office action of 4/12/2021.
The Applicant simply states that “The Lithium Niobate layer with two SAW devices of paragraph [0019] does not include a solid holographic plate.” The Examiner showed above that it does, the Lithium Niobate layer is the piezoelectric substrate or 
Regarding applicant argument that “As written on page 7, lines 19-20 of the present description, "the acoustic interference image is created independently of an inner shape of the container". This is an advantage of the invention that cannot be achieved using RAEYMAEKERS method.” This limitation does not appear in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The argument regarding combination of YASUDA (US 6,216,538), hereinafter YASUDA and RAEYMAEKERS was addressed in the non-final office action of 4/12/2021 (see page 5). Again the Examiner relied on YASUDA for teaching regarding phase modulation and its associated calculations only. The Examiner did not rely on YASUDA for the structure of the acoustic diffractive element. As discussed above RAEYMAEKERS clearly teaches this structure {[0019]}.
The Examiner maintains the 35 USC 103 rejection and has re-iterated it below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RAEYMAEKERS (US-2012/0034396), hereinafter RAEYMAEKERS, in view of .
Regarding claim 1, RAEYMAEKERS teaches A method of fabricating a component {[0005] a method based on ultrasonic techniques to create recording media (recording media is the component)}, comprising the steps of: 
providing a precursor material in a working medium {[0006] These recording media consist of magnetic islands (the precursor), physically separated from each other by a non-magnetic medium (working medium), [0014] In one example, ferromagnetic particles (precursor) are submerged in a resin solution (working medium), … however, any type of particles may be used with the method of the present invention (not just ferromagnetic)}.
creating acoustic forces and positioning the precursor material in the working medium under an effect of the acoustic forces, so that a material distribution is formed, which has a shape of the component to be fabricated {[0014] Two surface acoustic wave (SAW) devices create standing pressure wave (the acoustic forces) interference patterns between the walls of the reservoir. The patterns, of ferromagnetic particles thus formed are adjustable by tuning the frequency and power of the SAW devices (the material distribution shape forming)}, and 
subjecting at least one of the material distribution and the working medium to a fixation, so that the precursor material of the material distribution or the working medium surrounding the material distribution is bound {[0014] The pattern is finally fixated by curing the resin with UV light (bounding of material distribution)}, 
wherein the step of creating the acoustic forces includes generating an acoustic interference image, which is an acoustically holographic image generated using an acoustic source device creating a primary acoustic wave and additionally a phase hologram, wherein the phase hologram includes an acoustic diffractive element, {[0014] Two surface acoustic wave (SAW) devices create standing pressure wave interference patterns (the interference image), [0020], {[0019] (note the Lithium Niobate/SAW are the diffractive element or the phase hologram that includes this element}.
Said acoustic diffractive element including a solid holographic plate being arranged as a transmission hologram or a reflection hologram {see the argument section above regarding instant specification definition of this limitation, [0019] bottom of reservoir portion that is Lithium Niobate is the piezoelectric substrate onto which a transmission hologram SAW is deposited},
wherein the acoustic diffractive element is placed along an acoustic beam path between the acoustic source device and the precursor material in the working medium {[0019] (note that similar to instant FIG. 1 that shows the diffractive element 22 is attached to the primary source 21, thus in the beam path, it is disclosed that SAW is deposited on the piezoelectric substrate, thus reading on this limitation and similar to the instant FIG. 1},
and the material distribution is formed by moving the precursor material towards energy extrema of the holographic image {[0014] Two surface acoustic wave (SAW) devices create standing pressure wave interference patterns between the walls of the reservoir. The ferromagnetic particles congregate in the areas of minimal pressure (movement of particles toward energy extrema and formation of interference pattern),
[page iii, line 4-5], [page 89, line 4], and [page 14, lines 21-23]}. As such, the interference image of RAEYMAEKERS is a holographic image.
In the alternative, the Examiner submits that as shown above, RAEYMAEKERS teaches the same steps of creating acoustic forces (the interference image, primary acoustic wave, the phase hologram that includes an acoustic diffractive element). As such, the interference image of RAEYMAEKERS is an acoustically holographic image (or hologram). 
Notably, the applicant does not recite any additional method step(s) that creates such hologram. If applying the same method steps using substantially the same primary source and diffractive element does not inherently result in formation of hologram, then a question of scope of enablement and/or omitting essential method limitations can be brought for instant claim 1.
Regarding the remainder limitation of claim 1 “that imparts a phase modulation on a the primary acoustic wave, a structure of said acoustic diffractive element being calculated in dependency on a wavefront of the primary acoustic wave and an intensity distribution corresponding to the shape of the component to be fabricated”, 
As discussed above, RAEYMAEKERS discloses the transmission acoustic diffractive element {[0019]}.
RAEYMAEKERS, however, is silent on phase modulation of this element and its structural calculations to provide a more accurate accumulation of materials and provide finesse to the final 3D object. 
[col 11, lines 32-35]}. YOUSUDA teaches the advantage of this method being the ability to fix a particle at any position and move or transport it in any direction {[col 3, lines 11-14]}. YASUDA teaches that this method is effected by individual control over phase and intensity of each individual ultrasonic wave generating elements and their superposition over each other {[col 3, lines 23-27]}. As an example, YASUDA discloses a doughnut shape ultrasonic wave transmission element {[col 8, lines 60-64]}. YASUDA further discloses that the desired shape formed by superposition of the individual ultrasonic waves provides a holographic grating (the phase hologram). YOSUAS further details the calculations needed for each shape and intensity using vector analysis that relates to the angular velocity of transmitted wave (shape of the element) and acoustic intensity wave, thus disclosing how the calculation is performed {[cols 13 , 14]}. Note that YASUDA teaches calculating the shape based on a given structure of acoustic element as shown in the cited calculation. It is inherent that the reverse can also be done by YOUSUDA’s calculations: given a shape, the structure of the element can be reversed calculated.
 At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the transmission element of RAEYMAEKERS, according to the teaching of YASUDA to have imparted better control over the positioning of particle material that eventually is turned into a 3D object. Note 
For 3D objects that require very intricate boundaries and profile and to bring finesse into the final object, one would have been motivated to look to prior art and seek method(s) that can improve the acoustic waves of RAEYMAEKERS based to fine tune the positioning of particles to obtain more delicate and complex 3D profiles. YASUDA directly discloses the benefit of its method in such positioning {[col 3, lines 11-14]}.
  Regarding claim 2, RAEYMAEKERS teaches wherein the material distribution is formed by collecting the precursor material around the energy extrema of the holographic image or at a holding surface in a neighborhood of the energy extrema of the holographic image {[0014] Two surface acoustic wave (SAW) devices create pressure wave interference patterns between the walls of the reservoir. The ferromagnetic particles congregate in the areas of minimal pressure (collection at energy extrema)}. 
Regarding claim 3 and 4, RAEYMAEKERS teaches wherein the holographic image is generated by transmitting the primary acoustic wave from the acoustic source device via the acoustic diffractive element to the working medium (claim 3), wherein the acoustic diffractive element is a transmission hologram or a reflection hologram (claim 4)” {see the analysis of claim 1, [0019] (the piezoelectric substrate is transmitting the primary wave via SAW, thus both constitute the source device, SAW is a transmission type}. 

At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have duplicated the acoustic source device of RAEYMAEKERS, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated this source device in those cases where a rather large 3D part is constructed and a multiple acoustic devices are needed to form different portions of this large 3D object.
Regarding claim 6, RAEYMAEKERS teaches including at least one of the steps 
- generating the holographic image with varying acoustic waveform, and 
- an acoustic reference wave is transmitted from an acoustic reference source into the working medium simultaneously with the primary acoustic wave from the acoustic source device {[0014] The patterns, of ferromagnetic particles thus formed are adjustable by tuning the frequency and power of the SAW devices (varying acoustic waveform)}. 
Regarding claim 7, RAEYMAEKERS teaches wherein the fixation is triggered by at least one of thermal energy, an irradiation, and a fixation agent {[0014] The pattern is finally fixated by curing the resin with UV light (the irradiation)}. 
Regarding claims 8 and 9, RAEYMAEKERS teaches wherein all the precursor material of the material distribution is subjected to the fixation simultaneously (claim 8), wherein the fixation includes at least one of binding precursor materials of the material distribution with each other and binding the precursor materials of the material distribution with the working medium (claim 9) {[0014] The pattern (i.e. all the precursor material) is finally fixated (the at least binding with each other}. 
Regarding claim 10, RAEYMAEKERS teaches wherein the fixation includes binding the working medium around the material distribution, wherein the precursor material of the material distribution is separated from the bound working medium {[0014] ferromagnetic particles are submerged in a resin solution,…, the pattern is finally fixated by curing the resin (both the resin or working medium and the particles coated with resin are cured), [0015] and is physically separated from its neighboring bits by the non-magnetic resin (separation of particles that are bound from adjacent working medium)} . 
Regarding claim 11, RAEYMAEKERS teaches including at least one of the features the precursor material comprise at least one of solid particles, liquid particles, droplets, bubbles, soft matter particles, molecules, biological matter, and biological cells, and the working medium comprises one of a gas, a liquid, a slurry, an emulsion, a suspension, and a foam {[0014] ferromagnetic particles in a resin solution (they are solid particles and working medium or resin is liquid)}. 
Regarding claim 12, RAEYMAEKERS teaches wherein the material distribution has one of the features: 
-the material distribution extends along a line, 
-the material distribution extends along a surface,
 -the material distribution extends in a three-dimensional volume, 
-the material distribution is enclosed by a topologically closed surface, and 
-the material distribution comprises at least two sub-distributions {[FIG. 4] it illustrates that particles distribution extends along a surface (X-Y plane)}. 
Regarding claim 13, RAEYMAEKERS teaches wherein the steps of generating the holographic image, forming the material distribution and subjecting at least one of the material distribution and the working medium the fixation are repeated at least once {see [0014] outlining the pattern formation and fixation done once}. 
Regarding claim 14, RAEYMAEKERS teaches wherein the holographic image is created independently of an inner shape of a container accommodating the working medium with the precursor material {[FIG. 1a] a rectangular reservoir, [FIG. 4] various shapes of patterns independent of a rectangular shape (i.e. circular shape)}.
Regarding claim 21, RAEYMAEKERS teaches wherein the holographic image is generated by acoustic waves formed with at least one acoustic source being acoustically coupled with the working medium {[0006], [0014]}. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748